Filed electronically with the Securities and Exchange Commission on December 20, 2011 File No.033-86070 File No.811-08606 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No || Post-Effective Amendment No.31 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 33 |X| DWS TARGET DATE SERIES (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617) 295-1000 John Millette DWS TARGET DATE SERIES One Beacon Street, Boston MA02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment This filing relates solely to the following Funds, each a series of the Registrant: · DWS LifeCompass Retirement Fund – Classes A, B, C and S · DWS LifeCompass 2015 Fund – Classes A, B, C and S · DWS LifeCompass 2020 Fund – Classes A, B, C and S · DWS LifeCompass 2030 Fund – Classes A, B, C and S · DWS LifeCompass 2040 Fund – Classes A, C and S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 13th day of December 2011. DWS TARGET DATE SERIES By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President December 13, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer December 13, 2011 /s/John W. Ballantine John W. Ballantine* Trustee December 13, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee December 13, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee December 13, 2011 /s/Keith R. Fox Keith R. Fox* Trustee December 13, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee December 13, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee December 13, 2011 /s/Richard J. Herring Richard J. Herring* Trustee December 13, 2011 /s/William McClayton William McClayton* Trustee December 13, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee December 13, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee December 13, 2011 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee December 13, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee December 13, 2011 *By:/s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 25 to the Registration Statement, as filed on November 25, 2008; and as filed on November 29, 2011 in Post-Effective Amendment No. 30 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
